                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                   NO. 5:09-CR-151-FL-1



  UNITED STATES OF AMERICA

      v.                                                     ORDER TO SEAL

  KALONJI SKOU EWING



       On motion of the Defendant, Kalonji Skou Ewing, and for good cause shown, it is hereby

ORDERED that DE 100 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 10th day of September, 2019.


                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
